Citation Nr: 9912210	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  92-18 304	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
1990, for a 100 percent rating, for an generalized anxiety 
disorder with frequent urination and diarrhea.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
emphysema.  

3.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
labyrinthitis and Meniere's syndrome.  

4.  Entitlement to service connection for labyrinthitis and 
Meniere's syndrome as secondary to service-connected tinnitus 
and hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from October 1946 to July 
1949, from January 1951 to September 1953, and from September 
1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In January 1997, a hearing was held before H. N. Schwartz, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The veteran appealed.  The Court was informed of the 
veteran's death and dismissed for lack of jurisdiction.   
[redacted].


FINDING OF FACT

The death certificate shows that the veteran died on 
March [redacted], 1998.  


CONCLUSIONS OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the veteran died during the pendency of his 
appeal to the Court.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The appeal on the merits became moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


